NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 15 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LUIS RASCON, individually and on behalf         No.    20-55810
of all others similarly situated,
                                                D.C. No.
                Plaintiff-Appellee,             2:20-cv-06632-RGK-JC

 v.
                                                MEMORANDUM*
BENCHMARK ELECTRONICS, INC.,

                Defendant-Appellant,

and

DOES, 1 through 20, inclusive,

                Defendant.


LUIS RASCON, individually and on behalf         No.    21-55210
of all others similarly situated,
                                                D.C. No.
                Plaintiff-Appellee,             2:20-cv-06632-RGK-JC

 v.

BENCHMARK ELECTRONICS, INC.,

                Defendant-Appellant.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                                                        Page 2 of 3

                   Appeal from the United States District Court
                      for the Central District of California
                   R. Gary Klausner, District Judge, Presiding

                       Argued and Submitted April 7, 2021
                              Pasadena, California

Before: W. FLETCHER, WATFORD, and HURWITZ, Circuit Judges.

      Benchmark Electronics, Inc. (Benchmark) appeals from the district court’s

order remanding this removed case to state court. Exercising jurisdiction under 28

U.S.C. § 1453(c)(1), we reverse and remand.1

      1. The district court remanded the case based on its belief that Benchmark’s

removal notice was untimely and thus “procedurally defective.” District courts

may not remand sua sponte for procedural defects. See Corona-Contreras v.

Gruel, 857 F.3d 1025, 1029–30 (9th Cir. 2017); Kelton Arms Condo. Owners

Ass’n, Inc. v. Homestead Ins. Co., 346 F.3d 1190, 1192–93 (9th Cir. 2003).

Instead, the plaintiff must file a motion to remand before a case may be remanded

to state court because of procedural deficiencies in the removal notice. Because

Luis Rascon never moved to remand, the district court lacked authority to remand

the case based on the supposed untimeliness of Benchmark’s removal notice.

      2. The district court also erred in concluding that Benchmark’s removal

notice was untimely. When a defendant discovers through its own investigation


1
 We address Benchmark’s arguments in No. 21-55210. Our resolution of that
matter renders the appeal in No. 20-55810 moot, and we dismiss that appeal.
                                                                         Page 3 of 3

facts showing that a case is removable under the Class Action Fairness Act

(CAFA), the defendant may seek removal “at any time,” so long as neither of the

30-day windows under 28 U.S.C. § 1446(b)(1) or (3) has been triggered. Roth v.

CHA Hollywood Med. Ctr., L.P., 720 F.3d 1121, 1125–26 (9th Cir. 2013). Neither

of those windows was triggered in this case, since no pleading or “amended

pleading, motion, order or other paper” revealed on its face that there was diversity

of citizenship or an amount in controversy sufficient to confer subject-matter

jurisdiction under CAFA. 28 U.S.C. § 1446(b)(1), (3). Therefore, Benchmark was

free to seek removal outside of the 30-day windows. Roth, 720 F.3d at 1126. And,

because Benchmark removed this case under CAFA, its removal notice was timely

even though it was filed more than one year after Rascon filed the complaint. See

28 U.S.C. § 1453(b).

      REVERSED and REMANDED.